Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druml et al. (2020/0011976).
 	Regarding claim 1, Druml discloses a light projection system, comprising: a microelectromechanical (MEMS) mirror (12) configured to operate in response to a mirror drive signal (par. 54) and to generate a mirror sense signal as a result of the operation (par. 54), wherein the mirror sense signal is indicative of position of the MEMS mirror (par. 43); a mirror driver (25) configured to generate the mirror drive signal in response to a drive control signal (23); a zero cross detector (par. 44) configured to detect zero crosses of the mirror sense signal; and a controller (23) configured to generate the drive control signal as a function of the detected zero crosses of the mirror sense signal (par. 46).
	Regarding claim 2, Druml discloses the controller generates the drive control signal as a function of the detected zero crosses by: setting the drive control signal so that transitions of the mirror drive signal occur as a function of the detected zero crosses (par. 85).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druml et al. (20200011976) in view of McVittie (2019/0020860).
	Regarding claim 42, Druml discloses a light projection system, comprising: a microelectromechanical (MEMS) mirror (12) configured to operate in response to a mirror drive signal and to generate a mirror sense signal as a result of the operation (par. 54), wherein the mirror sense signal is indicative of position of the MEMS mirror (par. 43); a laser (10) configured to emit a laser beam directed at the MEMS mirror so that the MEMS mirror reflects the laser beam across a target surface in a scan pattern; a mirror driver (31) configured to generate the mirror drive signal in response to a drive control signal (23); a zero cross detector (par. 44) configured to detect zero crosses of the mirror sense signal; and a controller (23 or 36) configured to generate the drive control signal as a function of the detected zero crosses of the mirror sense signal; except
a processing unit configured to: receive video data containing video images for display; and a laser driver configured to control the laser as a function of the video data such that the video images are displayed on the target surface.
	McVittie, from the similar filed of endeavor, teaches the use of a MEMS scanner to project video images (note Fig. 1).  The MEMS scanner enables a video input to be processed by an image processing means 102 and displayed by laser modules 110, 120, and 130.  
	Knowing the similarity in between Druml and McVittie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Druml to include the video processing means and the laser modules so that a video image could be reproduced on a screen such as shown in Fig. 1 of Druml.  
	Regarding claim 43, Druml discloses the controller generates the drive control signal as a function of the detected zero crosses by: setting the drive control signal so that transitions of the mirror drive signal occur as a function of the detected zero crosses (par. 85).
Allowable Subject Matter
Claims 12-15, 37-41, and 49-52 are allowed.
Claims 3-11, and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.  
 	Regarding to applicant’s argument that Druml does not teach "a controller configured to generate the drive control signal as a function of the detected zero crosses of the mirror sense signal,” the examiner disagrees.  When the compensation unit 33 is interpreted as the controller as claimed, the claimed invention is met.  That is, the compensation unit 33 generates a drive control signal (Fdco) as a function of the detected zero crosses of the mirror sense signal (ZCmeas).  Figure 6 shows an adder or subtractor 60 for generating a corrected phase signal pcorr(n) based on the phase error signal p(n); the phase error signal p(n) is derived from the zero-crossing signal ZCmeas (note par. 57).  The pcorr(n) signal is fed through loop-filter 34 and DCO 35 and output as Fcdo to mirror driver 36 (note Fig. 3).  The mirror driver 36 outputs a HV(on/off) control signal to the MEMS mirror 12 based on the Fdco signal (note par. 82).  Thus, the Fdco signal can be interpreted as a drive signal generated by the compensation unit 33 based on the detected zero-crossing mirror sensing signal ZCmeas.  
	In view of foregoing, Druml still meets the claimed invention when the compensation unit 33 is interpreted as the controller as claimed.  As a result, the rejection based on Druml is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422